Citation Nr: 0735226	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had periods of service in the Philippine 
Commonwealth Army, Recognized Guerrillas, and the Regular 
Philippine Army between September 1941 and February 1946.  He 
was not a prisoner of war.  The veteran died in April 1991.  
The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in April 2005, and a substantive appeal was 
received in August 2005.  


FINDINGS OF FACT

1.  The veteran died in April 1991; the immediate cause of 
death was cerebrovascular accident.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability.

4.  The veteran's service with the Philippine Commonwealth 
Army, Recognized Guerrillas, and Regular Philippine Army did 
not satisfy the requisite service for the appellant's basic 
eligibility for VA death pension benefits.  

5.  The appellant's claim for accrued benefits was received 
by the RO in August 2004, more than one year after the 
veteran's death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).

2.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in August 
2004.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letter has clearly advised the appellant of the 
evidence necessary to substantiate her claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but there has been no notice of the 
types of evidence necessary to establish an effective date.   
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in August 2004, which 
advised her of the evidence necessary to support her claims.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for the 
cause of the veteran's death, and that entitlement to 
nonservice-connected death pension benefits and accrued 
benefits are barred as a matter of law (see Sabonis v. Brown, 
6 Vet. App. 426 (1994)), any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes a portion of the 
veteran's service records, affidavits completed by the 
veteran, and post-service medical evidence.  Under the 
circumstances, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the claimant as relevant to these issues.  In 
fact, by way of correspondence dated April 2006, the 
appellant specifically notified the RO that she had no 
additional evidence to submit.  Under these circumstances, 
the Board finds no further action is necessary to assist the 
claimant with her claims.

I.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

As reflected, the veteran died in April 1991, 45 years after 
separation from service.  The immediate cause of death was 
cerebrovascular accident; no underlying causes were noted on 
the death certificate.

Initially, the Board notes that an in-service physical 
examination conducted in May 1945 does not reflect any 
disabilities.  A physical examination conducted in February 
1946 for discharge purposes reflects no disabilities or 
defects, other than flat feet.  There are otherwise no 
service medical records on file.  Due to any remaining 
missing service medical records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The evidence of 
record does contain two separate Affidavits for Philippine 
Army Personnel completed by the veteran in May 1945 and 
January 1946.  The May 1945 Affidavit reflects that the 
veteran left the section blank pertaining to a clinical 
background of wounds or illnesses.  The January 1946 
Affidavit reflects that the veteran suffered from malaria 
from June to December 1942.  He denied incurring any 
permanent disabilities.  

The Board notes here that the service department has not 
verified any prisoner of war status for the veteran.  The 
presumptive provisions for prisoners of war with 
atherosclerosis and/or stroke set forth in 38 C.F.R. 
§ 3.309(c) are therefore not applicable. 

The appellant has not submitted any evidence that the 
veteran's cerebrovascular accident was a result of any 
disability incurred in service or due to service.  A February 
2005 'Certification' from Danilo M. Solamo, M.D., C.F.P, a 
clinic physician, reflects that an attached document which 
lists the periods of time in which the veteran was treated 
for multiple disabilities is true and correct to the best of 
his knowledge.  It is unclear whether Dr. Solamo actually 
treated the veteran for any of the listed disabilities.  
Specifically, the attached document reflects that the veteran 
was treated for malaria, peptic ulcer, and hypertension in 
1950, 1960, 1984, and 1987.  He sustained a cerebrovascular 
accident, and myocardial infarction in 1990, and died of 
cardiovascular arrest in 1991.  Dr. Solamo commented that his 
"condition" kept on recurring with malaria/peptic ulcer as 
dominant complaints, and his hypertension was at a high 
level.  The appellant and Dr. Solamo did not provide any 
medical records documenting such treatment, nor did the 
appellant provide sufficient information to request such 
medical records.  Such evidence reflects treatment for 
several maladies over the course of the veteran's lifetime; 
however, such treatment is not supported by any medical 
documentation.  Moreover, even if the veteran did undergo 
such treatment for such disabilities during his lifetime, 
there is no evidence to support a finding that 
cerebrovascular accident was manifested in service, or due to 
service.  

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service; however, the appellant has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

II.  Nonservice-connected death pension benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits sought, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of a veteran.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department.  38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The Court has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Id.

In this case, the service department has reported that the 
veteran had service with the Philippine Commonwealth Army, 
the Recognized Guerillas, and the Regular Philippine Army.  
The law specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

III.  Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The appellant's husband died in April 1991.  The appellant 
filed a claim for accrued benefits in August 2004.  

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis, supra.




ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


